Citation Nr: 0030763	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hip fracture, claimed as secondary to service-connected 
paranoid schizophrenia.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a left hip fracture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's mother



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1967 to January 
1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) from decisions of October 1998 and April 1999 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran is in receipt of a 100 percent schedular 
evaluation for paranoid schizophrenia and that rating has 
been in effect since April 9, 1979 and is protected.  He is 
also service-connected for a duodenal ulcer, assigned a 20 
percent disability evaluation, which is also protected, 
having been in effect since September 14, 1981.  

The veteran testified in support of his claims at a January 
1999 RO hearing and in November 1999 before the undersigned 
Veterans Law Judge, sitting at Atlanta, Georgia.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).

The veteran's initial claim for compensation for residuals of 
a left hip fracture was received in January 1997, along with 
an Police Motor Vehicle Accident Report which reflects that 
at 11:00 p.m. on October 30, 1987 the veteran was involved in 
a vehicular accident and "apparently went to sleep, crossed 
centerline and struck Vehicle #1 head on."  He was then 
taken to the Columbus Medical Center.  A VA administrative 
decision in June 1998 determined that there was no indication 
of willful misconduct on the part of the veteran in the 
October 1987 accident.  

RO attempts to obtain pertinent VA records of 1987 and 1988 
from VA Medical Centers (VAMCs) in Tuskegee, Alabama, and in 
Augusta and Decatur, Georgia where some of those records had 
eventually been transferred, have been unsuccessful.  It is 
not clear that every attempt has been made to obtain these 
records in accordance with VCAA.  

The testimony of the veteran and his mother at the January 
1999 RO hearing and at the November 1999 travel board hearing 
is, in sum, that the veteran was delusional at the time that 
he was discharged from the VAMC in Tuskegee, Alabama and, 
thus, should not have been discharged at that time and, 
moreover, he should not have been discharged on his own 
recognizance but only into the care of another adult, as is 
now (years later) VA policy.  The testimony was also to the 
effect that the medications which the veteran was given at 
that discharge, Mellaril and Cogentin, either singly or 
together, caused the veteran to lose consciousness, causing 
the October 1987 accident and that he had not fallen asleep 
while driving.  

The additional evidence submitted at the November 1999 travel 
board hearing includes a printout which indicates that 
Mellaril is for the treatment of symptoms of mental, 
behavioral, and emotional disorders but was not to be taken 
if there had been a previous allergic reaction and could make 
some people feel dizzy or drowsy and that care was to be used 
if driving a car or operating machinery.  A printout 
indicates that Cogentin was for treatment of symptoms of 
Parkinson's disease or the side-effects of other drugs and 
could cause drowsiness and that care should be used while 
driving, using machinery, or doing dangerous jobs.  

The Board notes that at the November 1999 travel board 
hearing the veteran testified that VA had unsuccessfully 
attempted to obtain records from the private medical facility 
in Columbus, Georgia (page 11).  However, at the January 1999 
RO hearing the presiding hearing officer had suggested that 
the veteran seek, obtain, and submit records of the initial 
treatment at the Columbus Medical Center (page 9).  

It does not otherwise appear that the RO has requested the 
veteran to execute and return the necessary authorization 
form for obtaining records from the Columbus Medical Center.  
However, in light of the absence of and inability to obtain 
relevant VA medical records, it is the judgment of the Board 
that an attempt should be made to obtain these records and to 
verify that the veteran now has residuals of a left hip 
fracture, to included shortening of the left lower extremity.  

Accordingly, the case is remanded for the following: 

1.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed disorders, and 
to also furnish signed authorizations 
for release to the VA of private medical 
records, to include medical records in 
connection with his treatment in October 
and November 1987 at the Columbus 
Medical Center.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already 
associated herein), should then be 
requested.  All records obtained should 
be added to the claims folder.  

2.  The RO should schedule the veteran 
for VA examination in order to determine 
nature and extent of the residuals of the 
left hip fracture.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by this examiner prior to examination of 
the veteran.  X-rays, laboratory tests, 
and/or other diagnostic studies, should 
be performed as deemed appropriate by the 
examiner.  The examiner should indicate 
whether it is more likely, less likely or 
as likely as not  that current disability 
is related to VA treatment of the veteran 
in 1987 or due to service-connected 
disability.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination report should 
then be associated with the veteran's 
claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the veteran and 
his representative pursuant to the 
provisions of the VCAA should be 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
re-adjudicate the veteran's service 
connection claims.

4.  If any of these determinations remain 
adverse to the veteran, the RO should 
furnish the veteran and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of VCAA.  The veteran should 
then be afforded the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


